Citation Nr: 0100653	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for folliculitis, 
claimed as due to undiagnosed illness.

2.  Entitlement to service connection for miliaria rubra, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for degenerative joint 
disease of the knees, claimed on a direct basis and as due to 
undiagnosed illness.

4.  Entitlement to service connection for pterygium on the 
nasal aspect of both eyes, claimed on a direct basis and as 
due to undiagnosed illness.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to 
December 1974 and from January 1991 to October 1991.  He 
served in the Southwest Asia Theatre of Operations from 
February 7, 1991, to September 19, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues have been rephrased in order to reflect more 
accurately the appellant's contentions.


REMAND

The appellant's service medical records indicate that prior 
to his active service in the Persian Gulf, he was serving in 
a military reserve unit.  It is unclear whether the appellant 
continued with that unit at the conclusion of his active duty 
service in October 1991.  If the appellant did continue with 
that unit, service medical records may exist for treatment or 
examination subsequent to the dates of the records contained 
in the claims folder.  The RO should inquire whether the 
appellant had further military service and obtain any 
additional service medical records that are available.


Folliculitis and Miliaria Rubra

The appellant has current diagnoses of folliculitis and 
miliaria rubra.  On February 18, 1991, the appellant was 
treated for a pruritic rash on his legs and lower abdomen.  
On April 5, 1991, the appellant was treated for an abscess on 
his right thigh from probable folliculitis.  The appellant 
was treated for an abscess on several other occasions before 
his discharge in October 1991.  Although the appellant has 
undergone VA examinations for his skin disabilities, the 
examinations have not included an opinion as to whether 
either of his current skin disorders is related to the 
conditions for which he was treated in 1991.


Knee Disability and Pterygium

In his August 1999 substantive appeal the appellant requested 
that his claims for pterygium and degenerative joint disease 
of the knees be considered as undiagnosed illnesses developed 
after his service in the Persian Gulf.  Although the July 
1999 statement of the case included the laws and regulations 
related to undiagnosed illnesses, it is clear that the RO did 
not consider these two disabilities under that theory of 
service connection.  Because the appellant has specifically 
claimed these disabilities under that theory, it is necessary 
to remand these issues for consideration by the RO.

Further, with regard to the appellant's pterygium, it is 
noted that in March 1991 and May 1991 the appellant was 
treated for conjunctivitis.  At September 1998 VA 
examination, no opinion was rendered as to whether his 
pterygium is related to the conjunctivitis for which he was 
treated in 1991.

In accordance with the Board's duty to assist and to comply 
with the requirements of due process, this case is REMANDED 
for the following additional development:

1.  The RO should inquire whether the 
appellant had reserve military service 
after October 1991 and, if so, any 
medical records generated should be 
obtained.  Even if the appellant did not 
have additional service after October 
1991, but sought medical treatment at a 
service department facility, such records 
should be obtained.

2.  The appellant should be afforded a VA 
dermatology examination to determine 
whether either of his current skin 
disorders is related to the skin 
disorders for which he was treated during 
service.  The claims folder and a copy of 
this REMAND should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that he or she has 
reviewed the claims folder, including the 
appellant's service medical records, and 
the REMAND.  The examiner is requested to 
express an opinion as to the likelihood 
of a causal relationship between each of 
the appellant's current skin disorders 
and military service, particularly 
service in 1991.  The examiner is 
encouraged to use phrases such as "is 
due to," "more likely than not," 
"equally likely," "less likely than 
not," or "is not due to" in expressing 
his or her conclusion.  A complete 
rationale should be provided for any 
opinion expressed. 

3.  The appellant should be afforded a VA 
ophthalmologic examination to determine 
whether his current pterygium is related 
to the conjunctivitis for which he was 
treated during service.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review before the examination.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder, including the appellant's 
service medical records, and the REMAND.  
The examiner is requested to express an 
opinion as to the likelihood of a causal 
relationship between his current 
pterygium and military service, 
particularly service in 1991.  The 
examiner is encouraged to use phrases 
such as "is due to," "more likely than 
not," "equally likely," "less likely 
than not," or "is not due to" in 
expressing his or her conclusion.  A 
complete rationale should be provided for 
any opinion expressed.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
RO should consider specifically the 
regulations for service connection for 
undiagnosed illness for all of the 
appellant's claims on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



